DREW, E. HARRIS, Associate Judge,
This appeal is from an order of the trial court holding that Ida Lee Trawick had failed in her petition for writ of mandamus to show a clear legal right to have an alternative writ issued. The trial court dissolved and dismissed the rule to show cause1 and provided “the parties shall go hence without day.”
No useful purpose would be served by a lengthy opinion. We are of the view that the petition seeking an order requiring the Board of Public Instruction of Orange County to award petitioner a contract as a “contract teacher” is legally sufficient, makes out a prima facie case, and justifies the issuance of the alternative writ and a disposition of the cause on the merits.
The constitutionality of the legislative acts involved in this case2 is not raised.
Reversed with directions to vacate the questioned order and for further proceedings.
ALLEN, Acting Chief Judge, and SHANNON, J., concur.

. The procedure here is somewhat unusual but obviously authorized by Rule 2.19, Florida Rules of Civil Procedure, 31 F.S.A. Upon filing the petition for mandamus a rule to show cause was issued pursuant to the rule. On the return day the trial court heard arguments on the legal sufficiency of the petition and entered the order complained of. No question has been raised concerning the propriety of the procedure, both parties agreeing that the sole issue is the legal sufficiency of the petition.


. Chapter 24745, Laws of Florida, Acts of 1947.